DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19 are, drawn to compositions.

Group II, claim  20 is  drawn to non-therapeutic process for the photo protection of
keratin materials with respect to solar UV radiation.

Group III, claim 21 is drawn to non-therapeutic process for limiting the
darkening of the skin and/or improving the color and/or uniformity of the complexion,

Group IV, claim 22 is drawn to non-therapeutic cosmetic process for preventing
and/or treating the signs of ageing of a keratin material limiting the
darkening of the skin and/or improving the color and/or uniformity of the complexion.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 
 
Claim 1 does not present a contribution over the prior art. Claim 1 lacks inventive step. Claim 1 is obvious over the combination of US 2011/0097288 (‘288) and patent 4,128,635 (‘635). 

 US ‘288 teaches sun protection compositions ( claimed composition) and under abstract teaches cosmetic compositions with improved shelf stability for sun protection factor and under compositions 3 and 4 exemplifies octocrylene (claimed UV screening agent under b)) and also Aristoflex AVC  (ammonium acryloyl dimethyl taurate/VP copolymer, see table at page 40 of instant specification) and this is drawn to claimed ingredient c), which is copolymers of acrylamido-2-methylpropanesulfonic acid and of one or more nonionic monomers.
US ‘288 does not teach claimed ingredient under a).

However, patent ‘635 teaches cosmetic emulsions comprising statistical copolymers, which are emulsifiers (col.1, line 66) and discloses under example 2 at col.6, exemplifies 2-hydroxyethylacrylate/behenyl acrylate and behenyl acrylate is the species under (A) and 2-hydroxyethyl acrylate is the same species under (B) and the ratio taught by the species in the patent is within the ratio claimed in claim 1. See also col.3, ll. 48-49 for the molar ratio.

Accordingly, one of ordinary skill in the art would modify the sun protection composition of US ‘288 in example 3 or 4 and add the polymeric emulsifier so that the sun protection compositions when formulated as a cream are odorless and beneficial to the consumer.

As a result, as currently presented, claim 1 does not share a special technical feature with the process claim 20 or process claim 21 or process claim 22 and as a result unity between the above Groups I - IV is broken.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicants either group, they are further required to elect single disclosed species in each category:

2.  Single disclosed species drawn to  UV screening agent and identifying the agent  as soluble organic UV screening agent or insoluble  organic UV screening agent  or mineral UV screening agent (US ‘288 under examples 3 and 4 discloses octocrylene).
3. Single disclosed species drawn to copolymers of acrylamido-2-methylpropanesulfonic acid and of one or more nonionic monomers by naming the copolymer and naming the non-ionic monomer (US ‘288 under examples 3 and 4 discloses ammonium acryloyl dimethyl taurate/VP copolymer)

Species claimed are disclosed in Patent and US ‘288 and thus lack unity of invention regarding species drawn to ingredients (a-c) claimed in instant application.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-22 are generic.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619